Exhibit 10(w)

 

 

FORM OF RESTRICTED STOCK AGREEMENT

 

 

 

THIS AGREEMENT, made as of ________________, 20__, by and between SAGA
COMMUNICATIONS, INC., a Delaware corporation (the “Corporation”), and
______________________________ (the “Grantee”).

 

W I T N E S S E T H

 

WHEREAS, the Grantee [is now employed as ____________ by] [serves as a director
of] the Corporation or a subsidiary of the Corporation and the Corporation
desires to have the Grantee remain in such [employment] [service] and to afford
Grantee the opportunity to acquire, or enlarge, Grantee’s stock ownership in the
Corporation so that the Grantee may have a direct proprietary interest in the
Corporation’s success.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Grant of Restricted Stock

 

The Corporation grants to the Grantee, and the Grantee accepts from the
Corporation, [_____ shares of Class __Common Stock of the Corporation]
(“Restricted Stock”) subject to the restrictions and terms contained in this
Agreement and the Second Amended and Restated Saga Communications, Inc. 2005
Incentive Compensation Plan (the “Plan”), as amended from time to time.
Capitalized terms used but not defined herein will have the meaning ascribed to
them in the Plan.

 

2. Restrictions on Transferability

 

Restricted Stock may not be transferred, pledged, assigned or otherwise
alienated or hypothecated until the Restricted Stock has vested as specified in
Section 3 below. Prior to the vesting of any Restricted Stock, all rights with
respect to Restricted Stock shall be exercisable during the Grantee’s lifetime
only by the Grantee or the Grantee’s legal representative. The shares of
Restricted Stock will be issued and held in book entry form under the name of
the Plan, and Grantee will be listed as the beneficial owner of the Restricted
Stock that has not been forfeited, or vested and issued as provided in
paragraphs 3, 4 and 5 below. Such book-entry shares may include restrictive
instructions to the Company’s registrar and transfer agent in accordance with
the Plan and the Agreement. Grantee shall have voting rights and shall be
entitled to receive dividends and other distributions (provided, however, that
dividends or other distributions paid in any form other than cash shall be
subject to the same restrictions, forfeitability, terms and conditions as are
applicable to the Restricted Stock until such time as the Restricted Stock with
respect to which such distributions have been made, paid or declared, shall have
vested).

 





 

 

 

3. Vesting of Restricted Stock

 

Subject to the terms of this Agreement, the portions of Restricted Stock granted
under this Agreement shall vest according to the following schedule:

 



Anniversaries of Date of Grant Portion of Restricted Stock  Which Vests ______
1, 201__ 33 1/3% ______ 1, 201__ 33 1/3% ______ 1, 201__

33 1/3%

 

 

With respect to any fractional shares resulting from the application of the 33
1/3% times the total amount of the Restricted Stock, such fractional shares
shall cumulate and be distributed on the last vesting date. If this is not
possible, Grantee will receive the cash value of any remaining fractional
shares.

 

4. Termination of [Employment][Service]

 

If the status of Grantee as [an Employee] [director who is not an Employee] of
the Corporation terminates for any reason prior to an applicable date(s) of
vesting, the shares of Restricted Stock with respect to such applicable date(s)
shall be forfeited by Grantee, provided, however, that the Committee, in its
sole discretion, may waive or change the restrictions or add additional
restrictions with respect to the Restricted Stock that would otherwise be
forfeited, as it deems appropriate.

 

The term “subsidiary” as used in this Agreement shall mean any subsidiary of the
Corporation as defined in Section 424(f) of the Code. The term “parent” as used
in this Agreement shall mean any parent of the Corporation as defined in Section
424 of the Code.

 

All Restricted Stock shall become fully vested upon the occurrence of a Change
in Control or if the Committee determines that a Change in Control has occurred,
if Grantee is [an Employee] [a director who is not an Employee] at the time of
such occurrence or deemed occurrence of such Change in Control. To the extent
practicable, such acceleration of vesting shall occur in a manner and at a time
which allows the Grantee the ability to participate in the Change in Control
with respect to the shares of Class __ Common Stock to be received by Grantee.

 

5. Issuance of Shares

 

Upon the vesting of any portion of Restricted Stock, Grantee shall be entitled
to issuance of such portion of the Restricted Stock (and any applicable stock
distributions) in the name of the Grantee in book-entry form. Transfer by the
Corporation of such shares shall occur as promptly as practicable after such
vesting.

 

6. Section 83(b) Election

 

The Grantee may make an election under Code Section 83(b) (a "Section 83(b)
Election") with respect to the Restricted Stock. Any such election must be made
within thirty (30) days after the Grant Date. If the Grantee elects to make a
Section 83(b) Election, the Grantee shall provide the Company with a copy of an
executed version and satisfactory evidence of the timely filing of the executed
Section 83(b) Election with the US Internal Revenue Service. The Grantee agrees
to assume full responsibility for ensuring that the Section 83(b) Election is
actually and timely filed with the US Internal Revenue Service and for all tax
consequences resulting from the Section 83(b) Election.

 



2

 

 

 

7. Withholding

 

Grantee may satisfy applicable withholding for income and employment taxes by
using any of the methods set forth in Section 2.3 of the Plan as provided in
Section 7.7 of the Plan.

 

8. Compliance With Law and Regulations

 

This Agreement and the obligation of the Corporation to deliver shares
hereunder, shall be subject to all applicable Federal and State laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required. The Corporation shall not be required to issue or deliver any
certificates for shares of stock prior to (a) the listing of such shares on any
stock exchange in which the stock may then be listed and (b) the completion of
any registration or qualification of such shares under any Federal or State law,
or any rule or regulation of any government body which the Corporation shall, in
its sole discretion, determine to be necessary or advisable. Moreover, the
Corporation shall not be required to deliver shares if the transfer or the
receipt of such shares of stock would be contrary to applicable law.

 

9. Notice

 

Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address is so designated, all notices or
communications by the Grantee to the Corporation shall be mailed or delivered to
the Corporation at its office at 73 Kercheval Avenue, Grosse Pointe Farms, MI
48236, Attention: Chief Financial Officer, and all notices or communications by
the Corporation to the Grantee may be given to the Grantee personally or may be
mailed to him or her at the address shown below his or her signature to this
Agreement.

 

10. Adjustments

 

The provisions of Article VI of the Plan are incorporated herein.

 

11. No Right to Continued Employment

 

This grant of Restricted Stock shall not confer Grantee any right with respect
to continuance of [employment] [service as a director who is not an Employee] by
the Corporation or any subsidiary or parent, nor shall it interfere in any way
with the [right of the Grantee’s employer to terminate Grantee’s employment at
any time] [right of the Company and/or its stockholders to terminate Grantee’s
services as a director of the Company at any time].

 



3

 

 

 

12. Retention Requirement

 

Until Grantee is no longer [an Employee] [a director who is not an Employee],
Grantee shall retain 50% of the Restricted Stock. For purposes of clarity, the
50% is based on the total number of shares granted and is not reduced by any
shares which have vested, have been netted out to pay withholding taxes, or
which are sold or transferred pursuant to the terms of the Plan.

 

13. Section 409A

 

Awards made pursuant to this Plan and Agreement are intended to be exempt from
Code Section 409A and the applicable guidance promulgated thereunder.
Nevertheless, the terms of this Plan and Awards made pursuant to this Plan and
Agreement shall be interpreted in a manner that is consistent with Code Section
409A and the intent to be exempt from and, to the extent not exempt from,
compliant with, Code Section 409A.

 

14. Clawbacks

 

By accepting an Award, Grantee is agreeing to be bound by the Company’s Clawback
Policy which may be amended from time to time by the Company in its discretion
(including, without limitation, to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, (ii) federal
securities laws, regulations and rules, and (iii) regulations or rules of the
NYSE MKT or any other stock exchange or stock market, including NASDAQ) and is
further agreeing that all of Grantee’s Awards and this Agreement may be
unilaterally amended by the Company to the extent needed to comply with the
Clawback Policy.

 

15. Interpretation

 

Any dispute regarding the interpretation of this Agreement shall be submitted by
the Grantee or the Company to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the Grantee and the
Company.

 

16. Restricted Stock Subject to Plan

 

This Agreement is subject to the Plan as approved by the Company's stockholders.
The terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

17. Successors and Assigns

 

The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company and is binding upon Grantee.

 



4

 

 

 

18. Severability

 

The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.

 

19. No Impact on Other Benefits

 

The value of the Grantee’s Restricted Stock is not part of Grantee’s normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit.

 

20. Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
Counterpart signature pages to this Agreement transmitted by facsimile
transmission, by electronic mail, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.

 

21. Acceptance

 

The Grantee hereby acknowledges receipt of a copy of the Plan and this
Agreement. The Grantee has read and understands the terms and provisions
thereof, and accepts the Restricted Stock subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon vesting of the Restricted Stock or
disposition of the Restricted Stock and that the Grantee should consult a tax
advisor prior to such exercise or disposition.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

SAGA COMMUNICATIONS, INC.

 

 

By:_____________________________________

Marcia K. Lobaito

Senior Vice President/Secretary

 

GRANTEE

 

_________________________________

Name

_________________________________

Social Security Number

_________________________________

Address of Grantee

_________________________________

 

 

5

